Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that Dupray does not teach the claim amendments. Dupray may not teach the claim amendments of satellite correction information transmitted by the first communication unit the second communication unit being a separate unit from the first communication unit. However, the cited prior art references teaches satellite correction information transmitted by the first communication unit the second communication unit being a separate unit from the first communication unit. Wang et al. (U.S. Publication No. 2017/0146990) teaches augmented communication and positioning using unmanned aerial vehicles. Wang et al. teaches satellite correction information transmitted by the first communication unit the second communication unit being a separate unit from the first communication unit. (Abstract; See “A system for augmenting wireless communication and satellite positioning for machines at a worksite includes one or more unmanned aerial vehicles (UAV) configured to be remotely operated above an area encompassing the worksite. Each of the UAV includes a real time kinematic (RIK) global positioning system (GPS) onboard the UAV for determining the position of the UAV relative to a base station located at a known location, and a machine vision module for detecting an object on the ground at the worksite. The RIK GPS onboard each UAV determines the global coordinates of the detected object in 3D space using the position of the UAV. A flight control module receives information on current position of one or more machines operating at the worksite, and machine wireless communication and satellite positioning requirements in real-time from the one or more machines, and controls flight of at least one UAV to a position where the at least one UAV can augment wireless communication signal and GPS satellite signal connectivity to meet the machine wireless communication and satellite positioning requirements.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 & 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Dupray et al. (U.S. Publication No. 2017/0069214) in view of  Wang et al. (U.S. Publication No. 2017/0146990) 
Regarding claim 1, Dupray et al. teaches A fleet operation system for an unmanned aerial vehicle (UAV) comprising: a plurality of UAVs configured to fly in a fleet according to a determined task plan; (Par. 0372; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or maintaining contingency flight plans, such as loss of control channel or important navigation data. Other functions may include avoiding or mitigating special use airspace, situational awareness of other vehicles and/or stationary collision objects, and maintaining control and telemetry channels. In an embodiment, the FMS system is capable of providing a holistic view of both the UAV and its potential mission profile." & Par. 0281; See "In another embodiment, a fleet of UAV may be used as part of a delivery network. Referring to FIG. 4D, the delivery network may include the hubs H1, H2, and H3 for servicing persons A, B, C, E, and F by a fleet of UAVs. It is noted that each hub (e.g., Hi, H2 , and H3) may be either a fixed or mobile installation. For example, hub H1 may be a fixed facility at a terrestrial location (e.g., a warehouse location in town). Other hubs H2 and H3 may be mobile (e.g., the hub itself is movable from one terrestrial location to another in the form of one or more of a surface vehicle ( e.g., a truck), a floating vehicle ( e.g., a cargo ship/carrier), an aerial vehicle (e.g., a cargo plane).") and a ground control device configured to perform a fleet operation of the plurality of UAVs, wherein the ground control device comprises: a first communication unit configured to receive flight information comprising locations from the plurality of UAVs and transmit the task plan and satellite correction information to each of the plurality of UAVs; (Par. 0345; See "Standardized radio and computing machinery systems employing the TCAS technology (and also ATC) to discretely address interrogation and data exchange beacon systems have been available for over 30 years to perform these types of tasks. Typically, a 200 watt digital transponder radio in the 1 GHz radio band (1090 MHz and 1030 MHz) is used to transmit and receive messages using a well defined modulation and protocol format. These radio signal digital messages can be received and processed effectively by neighboring aerial vehicles and/or ground communications systems. Message types include broadcast, as well as query-response messages. Radio signals are used to provide a significant amount of useful information, including, for example, the aircraft ID, X, Y and Z position, speed, type of aircraft, direction, altitude, size, weight, etc. Various algorithms have been defined and are used to inform aircraft operators of potential collisions and provide means to inform of actions required to avoid a collision. In some cases, the equipment can be used to automatically prevent a collision." & Par. 0372; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or maintaining contingency flight plans, such as loss of control channel or important navigation data. Other functions may include avoiding or mitigating special use airspace, situational awareness of other vehicles and/or stationary collision objects, and maintaining control and telemetry channels. In an embodiment, the FMS system is capable of providing a holistic view of both the UAV and its potential mission profile." & Par. 0374; See "In an embodiment, the communication function of the FMS system may also use other communication methods available to the exploited in the operational environment of the UAV. For example, methods of communications includes specialized utility air band network (e.g., Aircraft Communications Addressing and Reporting System (ACARS)), point to point and/or point to multipoint very-small-aperture terminal (VSAT) satellite services, satellite based communications utilities (e.g., Iridium and Marisat), direct connect cellular services, cellular network based Internet services, dedicated point-to-point radio (terrestrial, airborne, and/or a combination), and/or ad hoc networks (e.g., Wifi).") a second communication unit configured to transmit the satellite correction information to each of the plurality of UAVs; (Par. 0184; See "In one type of a operating mode referred to as an "directed operating mode", the UAV may be dependent on instructions from an external source (e.g., a human operator or an external computer/electronic operator) for operating the UAV (e.g., direct, navigate, and fly). A UAV in this type of directed operating mode may still retain the ability to intervene with certain safe operating instructions/procedures, such as to safety fly, hover, or land if communication with the external source providing the instructions is severed or if an emergency situation develops at or near the UAV and it is determined that the external source operator may not have the resources or ability to provide adequate instructions (e.g., limited reaction time or flying skill for certain automatic maneuvers or limited instruction/command bandwidth of the communication link which may be due to weak communication signal)." & Par. 0374; See "In an embodiment, the communication function of the FMS system may also use other communication methods available to the exploited in the operational environment of the UAV. For example, methods of communications includes specialized utility air band network (e.g., Aircraft Communications Addressing and Reporting System (ACARS)), point to point and/or point to multipoint very-small-aperture terminal (VSAT) satellite services, satellite based communications utilities (e.g., Iridium and Marisat), direct connect cellular services, cellular network based Internet services, dedicated point-to-point radio (terrestrial, airborne, and/or a combination), and/or ad hoc networks (e.g., Wifi).") and a central processing unit configured to generate and transmit the task plan of each of the plurality of UAVs to each of the plurality of UAVs through the first communication unit. (Par. 0372; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or maintaining contingency flight plans, such as loss of control channel or important navigation data. Other functions may include avoiding or mitigating special use airspace, situational awareness of other vehicles and/or stationary collision objects, and maintaining control and telemetry channels. In an embodiment, the FMS system is capable of providing a holistic view of both the UAV and its potential mission profile.") but fails to teach satellite correction information transmitted by the first communication unit the second communication unit being a separate unit from the first communication unit.
Wang et al. makes up for the deficiencies in Dupray et al. Wang et al. teaches satellite correction information transmitted by the first communication unit the second communication unit being a separate unit from the first communication unit. (Par. 0006; See In one aspect, the present disclosure is directed to a system for augmenting wireless communication and satellite positioning for machines at a worksite. The system may include one or more unmanned aerial vehicles (UAV) configured to be remotely operated above an area encompassing the worksite. Each of the UAV may include a real time kinematic (RIK) global positioning system (GPS) onboard the UAV for determining the position of the UAV relative to a base station located at a known location. Each of the UAV may further include a machine vision module configured to detect an object on the ground at the worksite. The RIK GPS onboard each UAV may further determine the global coordinates of the detected object in 3D space using the position of the UAV. Each UAV may be controlled by a flight control module configured to receive information on the current position of one or more machines operating at the worksite, and real-time machine wireless communication and satellite positioning requirements for the one or more machines, and control flight of the UAV to a position where the UAV can augment wireless communication signal and GPS satellite signal connectivity to meet the machine wireless communication and satellite positioning requirements.) Also see Fig. 1 which shows multiple satellite systems all in communication with the UAV. 
Dupray et al. and Wang et al. are both directed to positioning and control systems for vehicles and are obvious to combine because Dupray et al. is improved with the multiple satellite systems and satellite corrections within Wang et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Dupray et al. in view of Wang et al.
Regarding claim 2, Dupray et al. teaches wherein the task plan comprises a flight route of each of the plurality of UAVs over time such that the plurality of UAVs perform an aerial display. (Par. 0205; See "With the location and/or trajectory/flight path, plans can be made to steer clear of or avoid the other objects, which may including changing the flight plan (e.g., if the other objects are not within an operating vicinity (e.g., the operating zone B) of the UAV) or emergency maneuvering (e.g., if the other objects are within an operating vicinity of the UAV). In an embodiment, the choice of the plans and the maneuvering (including merely informing a human operator the need to avoid other objects) may depend on the operating mode of the UAV (e.g., automatic operating mode, manual operating mode, hybrid operating mode).")
Regarding claim 3, Dupray et al. teaches wherein the first communication unit is further configured to perform bidirectional communication with the plurality of UAVs, and wherein the second communication unit is further configured to perform unidirectional communication with the plurality of UAVs. (Abstract; see "Various systems, methods, for unmanned aerial vehicles (UAV) are disclosed. In one aspect, UAVs operation in an area may be managed and organized by UAV corridors, which can be defined ways for the operation and movement of UAVs. UAV corridors may be supported by infrastructures and/or systems supported UAVs operations. Support infrastructures may include support systems such as resupply stations and landing pads. Support systems may include communication UAVs and/or stations for providing communications and/or other services, such as aerial traffic services, to UAV with limited communication capabilities. Further support systems may include flight management services for guiding UAVs with limited navigation capabilities as well as tracking and/or supporting unknown or malfunctioning UAVs." Dupray et al. has multiple communication units which all have the ability to communicate in any direction.)
Regarding claim 4, Dupray et al. teaches wherein the ground control device further comprises an emergency control unit configured to generate an emergency control signal for the plurality of UAVs, wherein the emergency control signal is transmitted to each of the plurality of UAVs through the first communication unit and the second communication unit, and wherein each of the plurality of UA Vs is further configured to prioritize the emergency control signal received from the first communication unit. (Pars. 0183-0184; See "In one type of an operating mode referred to as an "automatic operating mode", the UAV may be operational (e.g., navigating and flying) according to pre-defined instructions for operating states, where the pre-defined instructions is stored within the UAV without consulting any external source of instructions for operating the UAV during flight (e.g., for directions on navigating or flying the UAV). However, a UAV in this type of automatic operating mode may still be interrupted for other instructions (e.g., emergency landing/shut-off) or a changing of the operating mode (e.g., changing to a manual operating mode). & In one type of a operating mode referred to as an "directed operating mode", the UAV may be dependent on instructions from an external source (e.g., a human operator or an external computer/electronic operator) for operating the UAV (e.g., direct, navigate, and fly). A UAV in this type of directed operating mode may still retain the ability to intervene with certain safe operating instructions/procedures, such as to safety fly, hover, or land if communication with the external source providing the instructions is severed or if an emergency situation develops at or near the UAV and it is determined that the external source operator may not have the resources or ability to provide adequate instructions (e.g., limited reaction time or flying skill for certain automatic maneuvers or limited instruction/command bandwidth of the communication link which may be due to weak communication signal).")
Regarding claim 5, Dupray et al. teaches wherein the ground control device comprises: a manual control unit configured to allow an operator to manually control the plurality of UAVs; and a third communication unit configured to transmit an emergency operation signal generated by the manual control unit to each of the plurality of UAVs. (Pars. 0183-0184; See "In one type of an operating mode referred to as an "automatic operating mode", the UAV may be operational (e.g., navigating and flying) according to pre-defined instructions for operating states, where the pre-defined instructions is stored within the UAV without consulting any external source of instructions for operating the UAV during flight (e.g., for directions on navigating or flying the UAV). However, a UAV in this type of automatic operating mode may still be interrupted for other instructions (e.g., emergency landing/shut-off) or a changing of the operating mode (e.g., changing to a manual operating mode). & In one type of a operating mode referred to as an "directed operating mode", the UAV may be dependent on instructions from an external source (e.g., a human operator or an external computer/electronic operator) for operating the UAV (e.g., direct, navigate, and fly). A UAV in this type of directed operating mode may still retain the ability to intervene with certain safe operating instructions/procedures, such as to safety fly, hover, or land if communication with the external source providing the instructions is severed or if an emergency situation develops at or near the UAV and it is determined that the external source operator may not have the resources or ability to provide adequate instructions (e.g., limited reaction time or flying skill for certain automatic maneuvers or limited instruction/command bandwidth of the communication link which may be due to weak communication signal).")
Regarding claim 6, Dupray et al. teaches wherein the emergency operation signal is generated when any one of the plurality of UAVs is disconnected from the first communication unit and the second communication unit, or is generated by an operation of the operator. (Pars. 0183-0184; See "In one type of an operating mode referred to as an "automatic operating mode", the UAV may be operational (e.g., navigating and flying) according to pre-defined instructions for operating states, where the pre-defined instructions is stored within the UAV without consulting any external source of instructions for operating the UAV during flight (e.g., for directions on navigating or flying the UAV). However, a UAV in this type of automatic operating mode may still be interrupted for other instructions (e.g., emergency landing/shut-off) or a changing of the operating mode (e.g., changing to a manual operating mode). & In one type of a operating mode referred to as an "directed operating mode", the UAV may be dependent on instructions from an external source (e.g., a human operator or an external computer/electronic operator) for operating the UAV (e.g., direct, navigate, and fly). A UAV in this type of directed operating mode may still retain the ability to intervene with certain safe operating instructions/procedures, such as to safety fly, hover, or land if communication with the external source providing the instructions is severed or if an emergency situation develops at or near the UAV and it is determined that the external source operator may not have the resources or ability to provide adequate instructions (e.g., limited reaction time or flying skill for certain automatic maneuvers or limited instruction/command bandwidth of the communication link which may be due to weak communication signal).")
Regarding claim 7, Dupray et al. teaches wherein the first communication unit comprises a plurality of sub communication units having different radio wave characteristics so as to perform multiple communication channels with the plurality of UAVs. (Pars. 0373-0374; See "In an embodiment, the functions of the FMS may be described in the following categories: Communications, Navigation, Situational Awareness, Flight Plan Management, and Mission Support, which are further disclosed below. It is noted that some of these functions may be offloaded into another UAV or station similar to the offloading of the communication functions using the communication UAVs." & "In an embodiment, the communication function of the FMS system may also use other communication methods available to the exploited in the operational environment of the UAV. For example, methods of communications includes specialized utility air band network (e.g., Aircraft Communications Addressing and Reporting System (ACARS)), point to point and/or point to multipoint very-small-aperture terminal (VSAT) satellite services, satellite based communications utilities (e.g., Iridium and Marisat), direct connect cellular services, cellular network based Internet services, dedicated point-to-point radio (terrestrial, airborne, and/or a combination), and/or ad hoc networks (e.g., Wifi).")
Regarding claim 8, Dupray et al. teaches wherein each of the sub communication units comprises one of a non-directional low gain antenna and a directional high gain antenna. (Par. 0113; See "In an aspect, the second communication component includes an orientable directional antenna for accessing a directed communication signal. In an aspect, one of the communication UAVs further includes a third communication component, the third communication component including a second orientable directional antenna for accessing a second directed communication signal different from the directed communication signal, where the third communication component for communicating with at least one other communication point, and wherein the one communication UAV includes a flight control component for orientating the one communication UAV to a position for according sufficient signal strengths to each of the directed communication signal and the second directed communication signal.")
Regarding claim 9, Dupray et al. teaches wherein the first communication unit communicates with the plurality of UAVs at a frequency of 2 GHz to 6 GHz. (Par. 0349; See "One implementation of a UAV transponder server system may use secured messaging within a public wireless band, such as a Wi-Fi radio frequency band. In a preferred embodiment, each UAV includes two digital transceivers, capable of operating on separate frequencies, or preferably, on separate bands. In separating, for example, the command and control messages from transponder server system messages, the UAV transponder server system may have the desirable effects of lower shared-media packet message congestion, less chance of data packet collision, and more reliability with the UAV transponder server system (UTSS). In an embodiment, as UAVs generally communicate wirelessly with a manned pilot control system, thus this same UAV position and flight data could be extracted and used as sensor data to the UTSS.")
Regarding claim 10, Dupray et al. teaches wherein the second communication unit communicates with the plurality of UAVs at a frequency lower than that of the first communication unit. (Par. 0349; See "One implementation of a UAV transponder server system may use secured messaging within a public wireless band, such as a Wi-Fi radio frequency band. In a preferred embodiment, each UAV includes two digital transceivers, capable of operating on separate frequencies, or preferably, on separate bands. In separating, for example, the command and control messages from transponder server system messages, the UAV transponder server system may have the desirable effects of lower shared-media packet message congestion, less chance of data packet collision, and more reliability with the UAV transponder server system (UTSS). In an embodiment, as UAVs generally communicate wirelessly with a manned pilot control system, thus this same UAV position and flight data could be extracted and used as sensor data to the UTSS.")
Regarding claim 11, Dupray et al. teaches wherein the central processing unit is further configured to receive location information of each of the plurality of UAVs through the first communication unit to recognize a formation of the plurality of UAVs and transmit, based on the recognized formation, the task plan performed by the plurality of UAVs at a location corresponding to the formation to each of the plurality of UAVs. (Pars. 0372-0373; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or maintaining contingency flight plans, such as loss of control channel or important navigation data. Other functions may include avoiding or mitigating special use airspace, situational awareness of other vehicles and/or stationary collision objects, and maintaining control and telemetry channels. In an embodiment, the FMS system is capable of providing a holistic view of both the UAV and its potential mission profile." & "In an embodiment, the functions of the FMS may be described in the following categories: Communications, Navigation, Situational Awareness, Flight Plan Management, and Mission Support, which are further disclosed below. It is noted that some of these functions may be offloaded into another UAV or station similar to the offloading of the communication functions using the communication UAVs.")
Regarding claim 12, Dupray et al. teaches wherein the central processing unit is further configured to recognize the plurality of UAVs located in a centerline of the recognized formation, assign the task plan at locations corresponding to locations of the plurality of recognized UAVs, recognize the plurality of UAVs located at rows and columns adjacent to the plurality of UAVs to which tasks are sequentially assigned, and assign the task plan. (Par. 0372; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or maintaining contingency flight plans, such as loss of control channel or important navigation data. Other functions may include avoiding or mitigating special use airspace, situational awareness of other vehicles and/or stationary collision objects, and maintaining control and telemetry channels. In an embodiment, the FMS system is capable of providing a holistic view of both the UAV and its potential mission profile." & Par. 0375; See "As such, the communications medium is essentially independent of the messaging requirements of the UAV. However, in order to permit any one or more of the possible communications systems outlined above and herein in this disclosure or other communication systems and/or have the UAVs participate in an ad hoc network, a common communications protocol may be preferred. The common communications protocol may be standardized to be recognized and used by all UAVs (e.g., in an operational area of a communication UAV system and/or other UAVs which may be outside of the operational area of the communication UAV system but need to access resources (e.g., UTSS or UAT server information) of the communication UAV system)." & Par. 0257; See "It is further noted that an arrangement here does not necessarily mean a static formation (e.g., the UAVs being at specific distance or heading (or a range of distance or heading). The arrangement of the UAVs may be dynamically assigned and moved. In one example, the arrangement of the UAVs may be dynamically assigned to form a pattern. For example, if the UAVs is configured to form in a ring arrangement of a certain radius (e.g., for providing a temporary communication array over a certain area), the number of UAVs forming the ring may increase or decrease as a function of the available UAV that can be allocated for the use at that time. As more or less UAVs join the ring, the distance between neighboring UAVs may close or widen, respectively. In another example, the arrangement of each UAV with respect to each other may also be dynamic. For example, in one arrangement, a UAV may be configured to move in a circular pattern or other patterns around or with respect to another UAV.")
Regarding claim 13, Dupray et al. teaches wherein the central processing unit is further configured to repeatedly transmit a synchronization signal to each of the plurality of UAVs through the first communication unit or the second communication unit before a task start time of the task plan. (Par. 0162; See "(i) U.S. Pat. Pub. No. 2014/0249693, entitled "Controlling Unmanned Aerial Vehicles as a Flock to Synchronize Flight in Aerial Displays," which is directed to a system for flock-based control of a plurality of UAVs. The system includes UAVs each including a processor executing a local control module and memory accessible by the processor for use by the local control module. The system includes a ground station system with a processor executing a fleet manager module and with memory storing a different flight plan for each of the UAVs. The flight plans are stored on the UAVs, and, during flight operations, each of the local control modules independently controls the corresponding UAV to execute its flight plan without ongoing control from the fleet manager module. The fleet manager module is operable to initiate flight operations by concurrently triggering initiation of the flight plans by the multiple UAVs. Further, the local control modules monitor front and back and communication channels and, when a channel is lost, operate the UAV in a safe mode.")
Regarding claim 14, Dupray et al. teaches An unmanned aerial vehicle (UAV) for a fleet operation comprising: a processor configured to receive a task plan comprising a flight route according to the fleet operation to control a flight; (Par. 0372; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or maintaining contingency flight plans, such as loss of control channel or important navigation data. Other functions may include avoiding or mitigating special use airspace, situational awareness of other vehicles and/or stationary collision objects, and maintaining control and telemetry channels. In an embodiment, the FMS system is capable of providing a holistic view of both the UAV and its potential mission profile." & Par. 0281; See "In another embodiment, a fleet of UAV may be used as part of a delivery network. Referring to FIG. 4D, the delivery network may include the hubs H1, H2, and H3 for servicing persons A, B, C, E, and F by a fleet of UAVs. It is noted that each hub (e.g., Hi, H2 , and H3) may be either a fixed or mobile installation. For example, hub H1 may be a fixed facility at a terrestrial location (e.g., a warehouse location in town). Other hubs H2 and H3 may be mobile (e.g., the hub itself is movable from one terrestrial location to another in the form of one or more of a surface vehicle ( e.g., a truck), a floating vehicle ( e.g., a cargo ship/carrier), an aerial vehicle (e.g., a cargo plane).") a main communication unit configured to transmit flight information to a ground control device, receive the task plan from a first communication unit of the ground control device, and transmit the task plan to the processor; (Par. 0345; See "Standardized radio and computing machinery systems employing the TCAS technology (and also ATC) to discretely address interrogation and data exchange beacon systems have been available for over 30 years to perform these types of tasks. Typically, a 200 watt digital transponder radio in the 1 GHz radio band (1090 MHz and 1030 MHz) is used to transmit and receive messages using a well defined modulation and protocol format. These radio signal digital messages can be received and processed effectively by neighboring aerial vehicles and/or ground communications systems. Message types include broadcast, as well as query-response messages. Radio signals are used to provide a significant amount of useful information, including, for example, the aircraft ID, X, Y and Z position, speed, type of aircraft, direction, altitude, size, weight, etc. Various algorithms have been defined and are used to inform aircraft operators of potential collisions and provide means to inform of actions required to avoid a collision. In some cases, the equipment can be used to automatically prevent a collision." & Par. 0372; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or maintaining contingency flight plans, such as loss of control channel or important navigation data. Other functions may include avoiding or mitigating special use airspace, situational awareness of other vehicles and/or stationary collision objects, and maintaining control and telemetry channels. In an embodiment, the FMS system is capable of providing a holistic view of both the UAV and its potential mission profile." & Par. 0374; See "In an embodiment, the communication function of the FMS system may also use other communication methods available to the exploited in the operational environment of the UAV. For example, methods of communications includes specialized utility air band network (e.g., Aircraft Communications Addressing and Reporting System (ACARS)), point to point and/or point to multipoint very-small-aperture terminal (VSAT) satellite services, satellite based communications utilities (e.g., Iridium and Marisat), direct connect cellular services, cellular network based Internet services, dedicated point-to-point radio (terrestrial, airborne, and/or a combination), and/or ad hoc networks (e.g., Wifi).") and a first sub communication unit configured to receive satellite correction information from the ground control device and transmit the satellite correction information to the processor, wherein the processor is configured to correct a location of the UAV using the satellite correction information. (Par. 0184; See "In one type of a operating mode referred to as an "directed operating mode", the UAV may be dependent on instructions from an external source (e.g., a human operator or an external computer/electronic operator) for operating the UAV (e.g., direct, navigate, and fly). A UAV in this type of directed operating mode may still retain the ability to intervene with certain safe operating instructions/procedures, such as to safety fly, hover, or land if communication with the external source providing the instructions is severed or if an emergency situation develops at or near the UAV and it is determined that the external source operator may not have the resources or ability to provide adequate instructions (e.g., limited reaction time or flying skill for certain automatic maneuvers or limited instruction/command bandwidth of the communication link which may be due to weak communication signal)." & Par. 0372; See "Flight management of a UAV may be performed by the flight management system (FMS) (e.g., flight management system 1210). In an embodiment, the flight management system receives various navigation data available on the UAV and utilizes the databases available for navigation, in addition to maintaining the flight plan and/or maintaining contingency flight plans, such as loss of control channel or important navigation data. Other functions may include avoiding or mitigating special use airspace, situational awareness of other vehicles and/or stationary collision objects, and maintaining control and telemetry channels. In an embodiment, the FMS system is capable of providing a holistic view of both the UAV and its potential mission profile." & Par. 0374; See "In an embodiment, the communication function of the FMS system may also use other communication methods available to the exploited in the operational environment of the UAV. For example, methods of communications includes specialized utility air band network (e.g., Aircraft Communications Addressing and Reporting System (ACARS)), point to point and/or point to multipoint very-small-aperture terminal (VSAT) satellite services, satellite based communications utilities (e.g., Iridium and Marisat), direct connect cellular services, cellular network based Internet services, dedicated point-to-point radio (terrestrial, airborne, and/or a combination), and/or ad hoc networks (e.g., Wifi).") received from the second communication unit of the ground control device in response to connection between the main communication unit and the first communication unit being lost. (Par. 0207; See “In an embodiment, because the information regarding at least a farther portion of the flight path zone D would come from an external source, and in some cases more extensive and intensive calculations may be needed, the calculating and changing of the flight plan may be performed by an external source (e.g., a UAV flight operation center/hub), where the UAV may be in consistent communication with and is able to receive updated flight plans from. In another embodiment, the UAV may not be in communication (or may have lost connection) with the external source, and the calculation of the flight plan may need to be performed on-board, using public information (e.g., weather radio, ATC, etc.) from other external sources that do not have the capability (or do not have the needed control access to the UAV) to provide a changed flight plan.”) but fails to teach the first sub communication unit being a separate unit from the main communication unit,
Wang et al. makes up for the deficiencies in Dupray et al. Wang et al. teaches the first sub communication unit being a separate unit from the main communication unit, (Par. 0006; See In one aspect, the present disclosure is directed to a system for augmenting wireless communication and satellite positioning for machines at a worksite. The system may include one or more unmanned aerial vehicles (UAV) configured to be remotely operated above an area encompassing the worksite. Each of the UAV may include a real time kinematic (RIK) global positioning system (GPS) onboard the UAV for determining the position of the UAV relative to a base station located at a known location. Each of the UAV may further include a machine vision module configured to detect an object on the ground at the worksite. The RIK GPS onboard each UAV may further determine the global coordinates of the detected object in 3D space using the position of the UAV. Each UAV may be controlled by a flight control module configured to receive information on the current position of one or more machines operating at the worksite, and real-time machine wireless communication and satellite positioning requirements for the one or more machines, and control flight of the UAV to a position where the UAV can augment wireless communication signal and GPS satellite signal connectivity to meet the machine wireless communication and satellite positioning requirements.) Also see Fig. 1 which shows multiple satellite systems all in communication with the UAV and separate from a main communication unit.
Dupray et al. and Wang et al. are both directed to positioning and control systems for vehicles and are obvious to combine because Dupray et al. is improved with the multiple satellite systems and satellite corrections within Wang et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Dupray et al. in view of Wang et al.
Regarding claim 15, Dupray et al. teaches wherein the UAV continues the flight using the satellite correction information received from the first sub communication unit when a failure occurs in the main communication unit. (Par. 0183; See "In one type of an operating mode referred to as an "automatic operating mode", the UAV may be operational (e.g., navigating and flying) according to pre-defined instructions for operating states, where the pre-defined instructions is stored within the UAV without consulting any external source of instructions for operating the UAV during flight (e.g., for directions on navigating or flying the UAV). However, a UAV in this type of automatic operating mode may still be interrupted for other instructions (e.g., emergency landing/shut-off) or a changing of the operating mode (e.g., changing to a manual operating mode).")
Regarding claim 16, Dupray et al. teaches further comprising: a second sub communication unit configured to receive an emergency operation signal from the ground control device and transmit the emergency operation signal to the processor, wherein the UAV is manually operated by an operator when a failure occurs in the main communication unit and the first sub communication unit. (Pars. 0183-0184; See "In one type of an operating mode referred to as an "automatic operating mode", the UAV may be operational (e.g., navigating and flying) according to pre-defined instructions for operating states, where the pre-defined instructions is stored within the UAV without consulting any external source of instructions for operating the UAV during flight (e.g., for directions on navigating or flying the UAV). However, a UAV in this type of automatic operating mode may still be interrupted for other instructions (e.g., emergency landing/shut-off) or a changing of the operating mode (e.g., changing to a manual operating mode). & In one type of a operating mode referred to as an "directed operating mode", the UAV may be dependent on instructions from an external source (e.g., a human operator or an external computer/electronic operator) for operating the UAV (e.g., direct, navigate, and fly). A UAV in this type of directed operating mode may still retain the ability to intervene with certain safe operating instructions/procedures, such as to safety fly, hover, or land if communication with the external source providing the instructions is severed or if an emergency situation develops at or near the UAV and it is determined that the external source operator may not have the resources or ability to provide adequate instructions (e.g., limited reaction time or flying skill for certain automatic maneuvers or limited instruction/command bandwidth of the communication link which may be due to weak communication signal).")
Regarding claim 17, Dupray et al. teaches wherein the flight information comprises one or more of a three-axis angular velocity, a three-axis acceleration, satellite position information and motor drive information. (Pars. 0090-0091; See "ADS-Bis made up of two main parts: ADS-B Out and ADS-B In. ADS-B Out is of interest to controllers, while ADS-B In is mostly of interest to pilots. ADS-B Out is a surveillance technology for tracking aircraft-it's what ATC needs to manage traffic. It reports an aircraft's position, velocity, and altitude once per second. This transmission is received by ATC and nearby aircraft and this data makes up the equivalent of a radar display. Most aircraft will be required to have ADS-B Out by the year 2020. ADS-B In allows an aircraft to receive transmissions from ADS-B ground stations and other aircraft. Final ADS-B Out rules were finalized in 2011. All aircraft will be required to have ADS-B Out equipment to fly in Class A, B and C airspace, plus Class E airspace above 10,000 feet but not below 2,500 feet, by 2020." & "The aircrafts forms the airborne portion of the ADS-B system as the aircrafts provide ADS-B information in the form of a broadcast of its identification, position, altitude, velocity, and other information. The ground portion of the ADS-B system consists of ADS-B ground stations, which receive such broadcasts from the aircrafts and direct them to ATC automation systems for presentation on a controller's display. Aircrafts that are equipped with ADS-B IN capability can also receive these broadcasts and display the information to improve the pilot's situation awareness of other traffic.")
Regarding claim 19, Dupray et al. teaches wherein the main communication unit is further configured to traverse based on a reception sensitivity among multiple communication channels of the ground control device and automatically select a channel having the best reception sensitivity. (Pars. 0265-0266; See "In an embodiment, the UAV may employ redundancy in the wireless communication channels in order to improve the robustness of the communication between the UAV and the external sources. For example, a communication may be duplicated on the various wireless channels such that, if one channel is jammed or otherwise interfered with, the communication may still be transmitted on the other wireless channels. This technique would at least help with the unintentional interferences from other devices as the chance would be smaller than multiple channels would be simultaneously used and be interfered with. In a preferred embodiment, the UAV may use two such wireless channels for redundancy purposes while also avoiding using too many wireless channels, thereby leading to inefficient use of the wireless channel resources." & "In another embodiment, channel hopping techniques may be used to minimize the interferences by continuously hopping to one or more channels that have minimal noise or other interference. This may also help with the general security of the communication as an attacker would need to also know what channel(s) the communication would be on.")
Regarding claim 20, Dupray et al. teaches wherein the main communication unit is further configured to perform bidirectional communication with the ground control device, and wherein the first sub communication unit and the second sub communication unit are further configured to perform unidirectional communication capable of only reception from the ground control device. (Pars. 0088 & 0330-0331; See "ADS-B doesn't need radar to work properly, but it will uses a network of ground stations to receive aircraft reports and send them back to ATC. These stations also transmit weather and traffic information back up to properly equipped aircraft. This network currently consists of over 400 stations." & "For some environments, it is desirable to have a specialized communication UAV for communicating and/or relaying communications with other UAVs, in the operational area of the communication UAV, in order to allow these other UAVs to perform their designated tasks (e.g., transport cargo). In an embodiment, the communication UAV may include a first communication component (e.g., a short range radio). In an embodiment, the communication component may operate in an unallocated spectrum (e.g., Wi-Fi, 900 Mhz, or other unlicensed bands) for receiving and/or transmitting communication with the other UAVs. The other UAVs may correspondingly have a similar communication component for the communication. Such radio communication may be of a relatively short range (less than ¼ miles or 0.4 kilometers); accordingly, the power requirement and correspondingly the weight of the communication component may be reduced. Further, the interference of such radio communication may be acceptable for operation in the unallocated spectrum." & "In an embodiment of the communication UAV, it may further include a second communication component for communicating and relaying communication to a radio receiver (likely a transceiver) operably wirelessly coupled in a wireless network with geographically dispersed plurality of network transceivers for providing wireless communications over a geographic area much larger than the coverage area of anyone of the network receivers or transceivers. Such a radio receiver (likely transceiver) is referred to as a "communication point" herein. Note that such a communication point may be supported on the ground, airborne, in space, and further may be mobile, or substantially fixed in its location. Further, such a communication point may be wirelessly (or otherwise) connected to a particular network (e.g., the Internet) for the transmission of communications. For example, such a communication point may be a cellular fixed location base station providing a point of presence (POP) to the Internet. Note that the second communication component may operate in an allocated spectrum since communication from or to the second comm1mication component may be longer range and may need more protection from interference. Also, the second communication component may provide for directional communication signal to a communication point (e.g., a directed signal to a terrestrial base station). As such, the second communication component may include a directional antenna and a mechanical system for moving the directional antenna (towards the communication point). Accordingly, such a second communication component may be relatively heavy in comparison to other UAV communication components.")
Dupray et al. and Wang et al. are both directed to positioning and control systems for vehicles and are obvious to combine because Dupray et al. is improved with the multiple satellite systems and satellite corrections within Wang et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Dupray et al. in view of Wang et al.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dupray et al. (U.S. Publication No. 2017/0069214) in view of  Wang et al. (U.S. Publication No. 2017/0146990) in further view of Lim (EP 3,272,652).
Regarding claim 18, Dupray et al. and Wang et al. when combined teaches The UAV of claim 14, wherein the flight route comprises space information over time (Par. 0237; See "In most cases, the UAV (or the other object) may follow a flight path (or a trajectory) but may have a deviation (e.g., due to mechanical deviations of the flight control components of the UAV or the other object, weather or other external conditions such as wind, and other factors) affecting one or more of the heading/direction of flight, timing of movement along the flight path (or trajectory). Such deviation may affect the probabilities because, for example, some deviation of the trajectory of the other object may cause it to come within the vicinity of the UAV when in a perfect trajectory it may not. In an embodiment, the probability change due to such deviations may be assigned (e.g., a general outset, which could be based on some factors somewhat positively correlated with the deviation, such as the characteristics of the UAV or the other object (size, speed, etc.) and the general weather condition) or calculated taking into account known deviation models of the UAV (and the other object) and/or external condition models (e.g., weather) or by other methods as known now or may be later derived.") but fails to teach the UAV further comprising a light emitting unit configured to emit a color determined according to the time of the flight route.
Lim makes up for the deficiencies in Dupray et al. and Wang et al. Lim teaches the UAV further comprising a light emitting unit configured to emit a color determined according to the time of the flight route. (Pars. 0074-0076; See "Referring to FIG. 8, the unmanned aerial vehicle 100 according to an embodiment may include a front LED 81 0 at the front surface of the main body 300, an arm LED 820 at the lower surface of the arm unit 200, and a back LED at the rear surface of the main body 300." & "As such, the LEDs provided in the unmanned aerial vehicle 100 may indicate various states of the unmanned aerial vehicle 100." & "According to an embodiment, the LEDs provided in the unmanned aerial vehicle 100 may emit light a color designated by a user to distinguish one airplane from another when a plurality of airplanes fly at the same time.")
Dupray et al., Lim, and Wang et al. are all directed to unmanned aerial vehicles and positioning systems and are obvious to combine because Dupray et al. and Wang et al. are improved with the LEDs and color changing functionality within Lim which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Dupray et al. in view of Wang et al. in further view of Lim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
6/03/2022
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661